 

Exhibit 10.1

 

AGREEMENT AND FIFTH AMENDMENT TO

CREDIT AGREEMENT

 

This Agreement and Fifth Amendment to Credit Agreement (this “Amendment”) dated
as of December 22, 2016 is among TETRA TECHNOLOGIES, INC. (the “Parent”), a
Delaware corporation; JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the financial institutions (collectively, the
“Lenders”) party to the hereinafter-defined Credit Agreement; and the
undersigned Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, the Lenders, Bank of America, National Association and
Wells Fargo Bank, N.A., as Syndication Agents, Comerica Bank, as Documentation
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent, executed and
delivered that certain Credit Agreement (as amended and supplemented to the date
hereof, the “Credit Agreement”) dated as of June 27, 2006, as amended by
instruments dated as of December 15, 2006, October 29, 2010, September 30, 2014,
and July 1, 2016; and

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the Parent
and the Lenders do hereby agree as follows:

Section 1.Decrease of Revolving Commitments.  Effective on the Effective Date
(as hereinafter defined):  (a) the aggregate amount of the Revolving Commitments
shall be decreased to $200,000,000 and (b) the Revolving Commitment of each
Lender shall, without any further action (including, without the execution of
any other documentation or the payment of any processing and recordation fee to
the Administrative Agent), be the Commitment specified for such Lender on the
attached Schedule 2.01, and Schedule 2.01 to the Credit Agreement is hereby
amended and restated to be identical to Schedule 2.01 attached hereto.

Section 2.Amendments to Credit Agreement.

(a)The definition of “Applicable Rate” contained in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

“Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the most recent determination date:

 



 



--------------------------------------------------------------------------------

 


Leverage Ratio

Eurocurrency Spread

ABR Spread

Commitment Fee Rate

Category 1:  greater than or equal to 4.00 to 1

4.25%

1.00%

1.00%

Category 2:  greater than or equal to 3.50 to 1 but less than 4.00 to 1

4.00%

0.75%

0.75%

Category 3: greater than or equal to 3.00 to 1 but less than 3.50 to 1

3.75%

0.50%

0.75%

Category 4: greater than or equal to 2.50 to 1 but less than 3.00 to 1

3.50%

0.00%

0.50%

Category 5: greater than or equal to 2.00 to 1 but less than 2.50 to 1

2.75%

0.00%

0.50%

Category 6: less than 2.00 to 1

2.50%

0.00%

0.35%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Parent’s fiscal year based upon the
Parent’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at the request of the
Required Lenders if the Parent fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.  Notwithstanding anything to the
contrary set forth in this definition, the Applicable Rate for Swingline Loans
shall be the same as the Applicable Rate for ABR Loans.

(b)The definition of “Pledged Compressco LP Units” contained in Section 1.01 of
the Credit Agreement is hereby amended to read in its entirety as follows:

 

“Pledged Compressco LP Units” means units representing limited partner Equity
Interests in and to CSI Compressco LP, a Delaware limited partnership, including
any warrants, options or other rights entitling Parent or any Subsidiary to
purchase or acquire any such units.  The Pledged Compressco LP Units shall not
include any General Partner Interests, as such term is defined in the Second
Amended and Restated Agreement of Limited Partnership of CSI Compressco LP (the
“Compressco Partnership Agreement”), but shall include Incentive Distribution
Rights, as such term is defined in the Compressco Partnership Agreement.

 

-2-



--------------------------------------------------------------------------------

 

 

(c)Section 6.01(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

(b)Leverage Ratio.  The Parent will not permit the Leverage Ratio to be greater
than (i) 5.00 to 1 at the end of its fiscal quarters ending during the period
from and including March 31, 2017 through and including December 31, 2017, (ii)
4.75 to 1 at the end of its fiscal quarters ending March 31, 2018 and June 30,
2018, (iii) 4.50 to 1 at the end of its fiscal quarters ending September 30,
2018 and December 31, 2018, and (iii) 4.00 to 1 at the end of each of its fiscal
quarters ending thereafter.  There will be no Leverage Ratio requirement for the
fiscal quarter ending December 31, 2016.

 

(d)Section 6.02(l) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

(l)other unsecured Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any one time outstanding; and

 

(e)Section 6.08 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 6.08  Capital Expenditures and Acquisitions.  

 

(a)If, after giving effect thereto, the Pro Forma Leverage Ratio would be
greater than 3.00 to 1, then the Parent will not, and will not permit any
Restricted Subsidiary to, in any fiscal year of the Parent permit the aggregate
amount of all Capital Expenditures to exceed $50,000,000 (or its equivalent in
other currencies as of the date of each relevant transaction).  If, after giving
effect thereto, the Pro Forma Leverage Ratio would be greater than 2.50 to 1,
then the Parent will not, and will not permit any Restricted Subsidiary to, in
any fiscal year of the Parent permit the aggregate amount of all Capital
Expenditures to exceed $75,000,000 (or its equivalent in other currencies as of
the date of each relevant transaction).  

 

(b)If, after giving effect thereto, the Pro Forma Leverage Ratio would be
greater than 3.00 to 1, then the Parent will not, and will not permit any
Restricted Subsidiary to, in any fiscal year of the Parent permit the aggregate
amount of all Acquisitions (excluding Acquisitions funded with the proceeds of
equity contributions made to the Parent for the purposes of payment of the
consideration payable in connection with such Acquisition) to exceed $25,000,000
(or its equivalent in other currencies as of the date of each relevant
transaction).  If, after giving effect thereto, the Pro Forma Leverage Ratio
would be greater than 2.50 to 1, then the Parent will not, and will not permit
any Restricted Subsidiary to, in any fiscal year of the Parent permit the
aggregate amount of all Acquisitions (excluding Acquisitions funded with the
proceeds of equity contributions made to the Parent for the purposes of payment
of the consideration payable in connection with such Acquisition) to exceed
$50,000,000 (or its equivalent in other currencies as of the date of each
relevant transaction).

 

-3-



--------------------------------------------------------------------------------

 

 

(c)Subject to the foregoing provisions of this Section, the Parent and the
Restricted Subsidiaries may at any time make any Acquisition or Capital
Expenditure.

 

(f)A new Section 6.14 is hereby added to the Credit Agreement, such new section
to read in its entirety as follows:

 

SECTION 6.14.  Limitation of Prepayment under GSO NPA.  The Parent will not, and
will not permit any of its Subsidiaries to, use more than $15,000,000 of the
proceeds realized in December 2016 from the issuance of equity by the Parent to
make a prepayment of any Indebtedness under the GSO NPA.

 

Section 3.Conditions.  This Amendment shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02 of the Credit Agreement) (the “Effective Date”):  

(a)the Administrative Agent (or its counsel) has received from the Loan Parties
and all of the Lenders either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy or e-mail transmission of a signed signature
page of this Amendment) that such party has signed counterparts of this
Amendment,

 

(b)the Administrative Agent shall have received each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

 

(1)

an amendment to the GSO NPA, in form and substance satisfactory to the Required
Lenders, making changes which conform to the changes set forth herein;  

 

 

(2)

to the extent not previously delivered to the Administrative Agent, certificates
representing all of the outstanding Equity Interests owned by Parent or by any
Restricted Subsidiary which are Domestic Subsidiaries, CSI Compressco GP Inc.
and CSI Compressco Investment LLC (other than Equity Interests included in the
Excluded Assets) and powers of attorney, endorsed in blank, with respect to such
certificates;

 

The Administrative Agent shall give, or cause to be given, prompt notice to the
Parent and the Lenders as to whether the conditions specified in the immediately
preceding sentence have been satisfied by the deadline set forth therein and
shall specify the Effective Date; such notice may be oral, telephonic, written
(including faxed) or by e-mail.

Section 4.Representations True; No Default.  The Parent represents and warrants
that the representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof as though made
on and as of such date, except (i) to the extent any such representation or
warranty is expressly limited to an earlier date, in which case, on and as of
the date hereof, such representation or warranty shall continue to be true and
correct in all material respects as of such specified earlier date and (ii) an
adverse ruling in the arbitration

 

-4-



--------------------------------------------------------------------------------

 

described on Annex I hereto could have a Material, Adverse Effect on the ability
of Epic Diving & Marine Services, LLC to perform its obligations under the Loan
Documents.  The Parent hereby certifies that no Default or Event of Default has
occurred and is continuing.

Section 5.Ratification.  Except as expressly amended hereby, the Loan Documents
shall remain in full force and effect.  The Credit Agreement, as hereby amended,
and all rights and powers created thereby or thereunder and under the other Loan
Documents are in all respects ratified and confirmed and remain in full force
and effect.

Section 6.Definitions and References.  Any term used in this Amendment that is
defined in the Credit Agreement shall have the meaning therein ascribed to
it.  The terms “Agreement” and “Credit Agreement” as used in the Loan Documents
or any other instrument, document or writing furnished to the Administrative
Agent or any lender by any Loan Party and referring to the Credit Agreement
shall mean the Credit Agreement as hereby amended.

Section 7.Expenses; Additional Information.  The Parent shall pay to the
Administrative Agent all reasonable expenses incurred in connection with the
execution of this Amendment and the new Notes.

Section 8.Miscellaneous.  This Amendment (a) shall be binding upon and inure to
the benefit of Parent and the Lenders and their respective successors, assigns,
receivers and trustees (but Parent shall not assign its rights hereunder without
the express prior written consent of the Administrative Agent and each Lender);
(b) may be modified or amended only by a writing signed by the party against
whom the same is to be enforced; (c) may be executed in several counterparts,
and by the parties hereto on separate counterparts, and each counterpart, when
so executed and delivered, shall constitute an original agreement, and all such
separate counterparts shall constitute but one and the same agreement, and
(d) together with the other Loan Documents, embodies the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements, consents and understandings relating to such
subject matter.  

 

[remainder of page left blank intentionally]

 

 

-5-



--------------------------------------------------------------------------------

 

THE LOAN DOCUMENTS (INCLUDING THIS AMENDMENT) REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers, effective as of the date first
above written.

TETRA TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

By:

/s/ Joseph J. Meyer

 

 

Joseph J. Meyer, Vice President - Finance,

 

 

Treasurer and Assistant Secretary

 

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

 

 

 

By:

/s/ Tommie Grant

 

 

Name:  Tommie Grant

 

 

Title:     Vice President

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ Tyler Ellis

 

 

Name: Tyler Ellis

 

 

Title:    Director

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

COMERICA BANK

 

 

 

By:

/s/ Gary Culbertson

 

 

Name:  Gary Culbertson

 

 

Title:     Vice President

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Matthias Wong

 

 

Name: Matthias Wong

 

 

Title:   Authorized Signatory

 

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

DNB CAPITAL LLC

 

 

 

By:

/s/ Joe Hykle

 

 

Name:  Joe Hykle

 

 

Title:    Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Mack Lambert

 

 

Name: Mack Lambert

 

 

Title:  Vice President

 

 

 

 

 

 




 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

Each Guarantor executes this Amendment to evidence its (a) consent, to the
extent such consent is necessary or required, to the execution and delivery by
the Parent of the Amendment; (b) confirmation that the Guaranty continues to
cover all of the Debt (as such term is defined in the Guaranty), including Debt
incurred under the Credit Agreement as amended by the Amendment, with the
obligations of such Guarantor under the Guaranty limited as set forth therein,
and (c) acknowledgement that the Lenders would not have executed this Amendment
but for such consent and confirmation.

 

COMPRESSCO FIELD SERVICES, L.L.C.,

an Oklahoma limited liability company

COMPRESSCO, INC.,

a Delaware corporation

EPIC DIVING & MARINE SERVICES, LLC,

a Delaware limited liability company

MARITECH RESOURCES, LLC.

a Delaware limited liability company

TETRA APPLIED HOLDING COMPANY,

a Delaware corporation

TETRA APPLIED TECHNOLOGIES, LLC,

a Delaware limited liability company

TETRA FINANCIAL SERVICES, INC.

a Delaware corporation

TETRA FOREIGN INVESTMENTS, LLC.

a Delaware limited liability company

TETRA – HAMILTON FRAC WATER

SERVICES, LLC, an Oklahoma limited liability

company

TETRA INTERNATIONAL INCORPORATED,

a Delaware corporation

TETRA MICRONUTRIENTS, INC.,

a Texas corporation

TETRA PROCESS SERVICES, L.C.,

a Texas limited liability company

TETRA PRODUCTION TESTING SERVICES,

LLC, a Delaware limited liability

company

TSB OFFSHORE, INC.,

a Delaware corporation

 

 

 

By:

/s/ Joseph J. Meyer

 

 

Joseph J. Meyer, Treasurer

 

 

 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

COMPRESSCO TESTING, L.L.C.,

an Oklahoma limited liability company

 

By:  COMPRESSCO, INC.,

a Delaware corporation,

its Sole Member

 

 

 

 

By:

/s/ Joseph J. Meyer

 

 

Joseph J. Meyer, Treasurer

 

 

 

T-PRODUCTION TESTING, LLC,

a Texas limited liability company

 

By: TETRA APPLIED TECHNOLOGIES, LLC,

a Delaware limited liability company,

its Sole Member

 

 

 

By:

/s/ Joseph J. Meyer

 

 

Joseph J. Meyer, Treasurer

 

 

 

 

 

[unnumbered signature page to Fifth Amendment]

 



--------------------------------------------------------------------------------

 

COMMITMENTS

 

Lender

Revolving Commitment

JPMorgan Chase Bank, N.A.

$44,444,444

Bank of America, National Association

$44,444,444

Wells Fargo Bank, N.A.

$35,555,556

DNB Capital LLC

$35,555,556

Royal Bank of Canada

$22,222,222

Comerica Bank

$17,777,778

 

 

Total

$200,000,000.00

 

 

 

 

 

Schedule 2.01

 



--------------------------------------------------------------------------------

 

ANNEX I

 

 

LITIGATION

Case Caption

Type of Claim

Court/Judicial Forum

Remedies Sought as Matter of Claim

ADAMS Challenge (UK) Ltd (Claimant)

and

Epic Diving & Marine Services LLC (Respondent)

 

ADAMS (as Claimant):

Breach of Contract

Epic (as Counter-Claimant):

Contractual Indemnity

Arbitration under the Rules of the  London Maritime Arbitrators Association

1.  Direct Damages

2.Attorneys’ Fees

3.Interest

 

 